
	
		III
		112th CONGRESS
		1st Session
		S. RES. 299
		IN THE SENATE OF THE UNITED STATES
		
			October 19, 2011
			Mr. Merkley (for
			 himself, Mr. Crapo,
			 Mr. Kohl, and Mr. Lautenberg) submitted the following resolution;
			 which was considered and agreed to
		
		RESOLUTION
		Designating October 2011 as National
		  Work and Family Month.
	
	
		Whereas, according to a report by WorldatWork, a nonprofit
			 professional association with expertise in attracting, motivating, and
			 retaining employees, the quality of workers' jobs and the supportiveness of the
			 workplace of the workers are key predictors of the job productivity, job
			 satisfaction, and commitment to the employer of those workers, as well as of
			 the ability of the employer to retain those workers;
		Whereas work-life balance refers to specific
			 organizational practices, policies, and programs that are guided by a
			 philosophy of active support for the efforts of employees to achieve success
			 within and outside the workplace, such as caring for dependents, health and
			 wellness, paid and unpaid time off, financial support, community involvement,
			 and workplace culture;
		Whereas numerous studies show that employers that offer
			 effective work-life balance programs are better able to recruit more talented
			 employees, maintain a happier, healthier, and less stressed workforce, and
			 retain experienced employees, which produces a more productive and stable
			 workforce with less voluntary turnover;
		Whereas job flexibility often allows parents to be more
			 involved in the lives of their children, and research demonstrates that
			 parental involvement is associated with higher achievement in language and
			 mathematics, improved behavior, greater academic persistence, and lower dropout
			 rates in children;
		Whereas military families have special work-family needs
			 that often require robust policies and programs that provide flexibility to
			 employees in unique circumstances;
		Whereas studies report that family rituals, such as
			 sitting down to dinner together and sharing activities on weekends and
			 holidays, positively influence the health and development of children and that
			 children who eat dinner with their families every day consume nearly a full
			 serving more of fruits and vegetables per day than those who never eat dinner
			 with their families or do so only occasionally; and
		Whereas the month of October is an appropriate month to
			 designate as National Work and Family Month: Now, therefore, be it
		
	
		That the Senate—
			(1)designates
			 October 2011 as National Work and Family Month;
			(2)recognizes the
			 importance of work schedules that allow employees to spend time with their
			 families to job productivity and healthy families;
			(3)urges public
			 officials, employers, employees, and the general public to work together to
			 achieve more balance between work and family; and
			(4)calls upon the
			 people of the United States to observe National Work and Family Month with
			 appropriate ceremonies and activities.
			
